Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 	Rejoin claims 5 & 8;
 	Claim 1, lines 7-8; delete [operable to draw], instead insert --draws--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the combination of the claimed device for providing cushioning material for packaging, as amended and supported by the remarks filed on 01/24/2022, and further amended herewith.
In particular, the prior art of records fails to disclose among other features, the use of paddle wheel to draw the cushioning material downwardly and out of the container, along with having a guide sheet positioned below the container with an upper portion extends vertically downward and a lower portion which concentrically encloses a quarter circumference of the paddle wheel, see for example (Fig. 1; via container 12, paddle wheel 30, cushioning material 14 being drawn downwardly, guide sheet 46 encloses circumference of the wheel).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731